                                            Case 2:19-cr-00107-KJM Document 500 Filed 06/22/20 Page 1 of 1

                                      1

                                      2

                                      3

                                      4

                                      5

                                      6                               IN THE UNITED STATES DISTRICT COURT
                                      7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                                      8

                                      9   UNITED STATES OF AMERICA,                          Case No. 2:19-CR-00107-KJM
                                     10                  Plaintiff,                          [PROPOSED] ORDER SEALING
                                                                                             DOCUMENTS
                                     11          v.
                                     12   JASON CORBETT,
                                     13                  Defendant.
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14

                                     15

                                     16          Good cause appearing, Jason Corbett’s Amended Request to Seal Documents is granted.

                                     17   The documents identified in the accompanying notice – the “application[s] for subpoena[s]

                                     18   pursuant to Federal Rule of Criminal Procedure 17(c)” – shall be sealed until further order of the

                                     19   court. Counsel is directed to forthwith email PDF copies of the documents approved for filing

                                     20   under seal to approvedsealed@caed.uscourts.gov.

                                     21   Dated: June 22, 2020.
                                     22

                                     23                                            Honorable Edmund F. Brennan
                                                                                   United States Magistrate Judge
                                     24

                                     25

                                     26

                                     27

                                     28
